Name: Commission Regulation (EEC) No 274/81 of 30 January 1981 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 81 No L 30/3Official Journal of the European Communities COMMISSION REGULATION (EEC) No 274/81 of 30 January 1981 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products fresh and chilled fish in respect of die sizing of redfish and sardines; whereas it is therefore necessary to fix the conversion factors for these products taking into account of these adjustments; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEQ No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 11 ( 5 ) thereof, Whereas Commission Regulation (EEQ No 3559/73 ( 3 ), as last amended by Regulation (EEC) No 3050/79 (4), laid down detailed rules for granting financial compensation and indemnities and for fixing withdrawal prices ; Whereas the development of the production and marketing structures in the Community makes it necessary to adapt the calculation factors for the withdrawal price and consequently of the amount of the financial compensation; Whereas Commission Regulation (EEQ No 273/81 (5) adjusted the common marketing standards for certain HAS ADOPTED THIS REGULATION: Article 1 Annexes I, Q and 111 to Regulation (EEQ No 3559/73 are hereby replaced by Annexes I, II and III hereto. Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission &lt; ¢) OJ No L 20,28 . 1 . 1976, p. 1 . i 2) OJ No L 359, 31 . 12. 1980, p. 13 . ( 3) OJ No L 361 , 29. 12. 1973 , p. 53 . {*) OJ No L 343 , 31 . 12. 1979, p. 23 . ( 5) See page 1 of this Official Journal . No L 30/4 Official Journal of the European Communities 2. 2. 81 ANNEX 1 Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 2 2 2 2 Conversion factor Speacs Size. (M Gutted fish with head Whole fish Extra , A &lt; 1 ) B C ) Extra , A (') B (') Herrings 1 0 0 0-85 0-85 2 0 0 0-80 0-80 3 0 0 0-50 0-50 Sardines 1 0 0 0-65 0-35 0 0 0-55 0-35 3 0 0 0-85 0-35 4 0 0 0-55 0-35 Redftsh 1 0 0 0-90 0-90 0 0 0-90 0-90 3 0 0 0-76 0-76 4 0 0 0-30 0-30 Cod 1 0-90 0-85 0-65 0-50 0-90 0-85 0-65 0-50 3 0-85 0-70 0-50 0-40 4 0-70 0-50 0*40 0*30 5 0-50 0-30 0-30 0-20 Saithe 1 0-90 0-90 0-70 0-70 0-90 0-90 0-70 0-70 3 0-90 0-90 0-70 0-70 4 0-75 0-55 0-40 0-30 Haddock 1 0-90 0 - 80 0-70 0-60 0-90 0-80 0-70 0-60 3 0-75 0-65 0-55 0-40 4 0-75 0-65 0-55 0-40 Whiting 1 0-80 0-75 0-60 0-40 0-80 0-75 0-60 0-40 3 0-75 0-65 0-55 0-25 4 0-55 0-40 0-40 0-25 Mackerel 1 0 0 0-85 0-85 2 0 0 0-85 0-75 - 3 0 0 0-85 0-70 4 0 0 0 · 40 0-40 Anchovies 1 0 0 0-70 0-45 2 0 0 0-85 0-45 3 0 0 0-68 0-45 4 0 0 0-26 0-26 Plaice 1 0-90 0-85 0-50 0-50 0-90 0-85 0-50 0-50 3 0-85 0-80 0-50 0-50 4 0-70 0-65 0-50 0-50 Hake I 0-90 0-85 0-70 0-65 2 0-90 0-85 0-70 0-65 3 0-80 0-75 0-65 0-55 4 0-70 0-65 0-55 0-45 2 2 2 ( ' } The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76. 2. 2. 81 Official Journal of the European Communities No L 30/5 Size Simply boiled in water A B Shrimps of the genus 1 0-65 0-55 Grangon spp 2 0-20 0-20 ANNEX U Species Landing area Conversion factor Mackerel 1 . Coastal areas of and islands of Ireland 0-62 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0-70 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas; coastal areas of and islands ofNorthern Ireland 0-67 4 . Coastal areas from Wick to Peterhead in the north-east of Scodand 0-84 Sardines from the Atlantic 5 . Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0-40 Hake 6 . Coastal areas from Portpatrick in south-west Scodand to Wick in north-east Scodand and the islands to the west and north of these areas 0-57 7. Coastal areas of and islands of Ireland 0-80 ANNEX III Percentage of guide price used in calculating withdrawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Mackerel 85 Anchovies 85 Plaice 82 Hake 85 Shrimps of the genus Crangon spp 90